Case 2:20-cv-05526-SVW-SHK Document 52-8 Filed 12/22/20 Page 1 of 2 Page ID #:291




                                Exhibit 6
        Case 2:20-cv-05526-SVW-SHK Document 52-8 Filed 12/22/20 Page 2 of 2 Page ID #:292

                                                                                                                               INVOICE
                                                                                                                   Invoice No.                    Invoice Date                Job No.

                                                                                                                      546726                       11/10/2020                  468176

                                                                                                                     Job Date                                    Case No.

                                                                                                                     11/5/2020             2:20-cv-05526-SVW-SHK

                                                                                                                                                  Case Name

                                                                                                              Athena Cosmetics, Inc. v. AMN Distribution, Inc., et al.

         Marina Lang, Esq.
         SoCal IP Law Group, LLP                                                                                                                 Payment Terms
         310 N. Westlake Boulevard, Suite 120
                                                                                                              Net 30; Interest @ 1.5%/mo after 30 days
         Westlake Village CA 91362




 Certificate re Nonappearance of:
         30(b)(6) AMN Distribution                                                                                                                                                        505.25
 Videotape Recording of:
         30(b)(6) AMN Distribution.                                                                                                                                                       195.00

                                                                                                                              TOTAL DUE >>>                                         $700.25

 |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||



       NOTE: Did you know that we offer Interpreting and translation services? Ask calendar for more information.



 |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||




Tax ID: XX-XXXXXXX                                                                                                                               Phone: (805) 230-1350      Fax:(805) 230-1355

                                                                  Please detach bottom portion and return with payment.


                                                                                                           Job No.            : 468176                    BU ID             : .BCR - LA
 Marina Lang, Esq.                                                                                         Case No.           : 2:20-cv-05526-SVW-SHK
 SoCal IP Law Group, LLP                                                                                   Case Name          : Athena Cosmetics, Inc. v. AMN Distribution,
 310 N. Westlake Boulevard, Suite 120                                                                                           Inc., et al.
 Westlake Village CA 91362                                     A062.L20369
                                                                                                           Invoice No.        : 546726                   Invoice Date       : 11/10/2020
                                                                                                           Total Due          : $700.25



                                                                                                              PAYMENT WITH CREDIT CAR




Remit To:     Barkley Court Reporters
              10350 Santa Monica Blvd., Suite 200
              Los Angeles CA 90025-6923
